Gentex Corporation







Exhibit 10.1
Retirement Agreement                                    


To: Gentex Corporation
From: Bruce Los
Date: June 16, 2014
____________________________________________________________________________


1.
Timing:

I, Bruce Los, as of June 16, 2014, am resigning from my role as Senior Vice
President, named Executive Officer, and Section 16 Officer of Gentex Corporation
(“Company”). I will continue to be an employee of the Company until July 25,
2014 with the title of Human Resources Consultant reporting to Steve Downing
(“Transition Period”). I understand that my employment with the Company will end
effective July 25, 2014 (“Retirement Date”). From June 16, 2014 through July 25,
2014 I will receive full salary and benefits. During the Transition Period I
agree to be available to be contacted for information regarding company needs on
an as-needed basis and as further outlined below.
2.
Pay and Benefits End Date:

On July 25, 2014, I will be officially terminated from the payroll system. I
agree that the Company has fulfilled its obligation to me in terms of all past
payment of wages, and any other earned benefit that is due to me (vacation pay
earned, etc.). Prior to the Retirement Date, the Company shall pay me for 4
weeks of accrued vacation at my June 16, 2014, rate. I agree that I will not
accrue additional vacation time after June 16, 2014. Additionally, I understand
that my medical coverage will continue through July 25, 2014 on the same basis
as an active employee of the Company, as the Company’s plans and practices may
be amended from time to time.
3.
Stock Options:

I understand that my stock option vesting will stop upon my Retirement Date. All
vested stock options will expire 90 days after July 25, 2014, and must be
exercised on or before October 23, 2014. I understand I will receive a prorated
share amount of my 5,460 restricted stock grant (issued December 29, 2009)
equaling 4,991 shares @ $29.00, and a prorated share amount of my 7,380
restricted stock granted (issued on December 27, 2012) equaling 2,324 shares @
$29.00. The total of the prorated restricted stock grant amount will be paid
near the end of the Transition Period, totaling $212,132, with the payment being
made within the regular payroll system. Notwithstanding anything to the
contrary, the prorated restricted stock grant and future stock option exercises
and related dividends paid on the restricted stock shares are subject to my
fulfillment of my responsibilities under this Agreement and the 4 year claw back
provision in the same manner as my previous 4 years of stock option and
restricted stock compensation totaling $592,481. I understand that I must adhere
to the Company’s blackout periods and abide by the Company’s policies on
refraining from trading on insider information. I further agree that the monies
I have received under this section are conditioned on me, immediately after my
Retirement Date, signing, delivering to the Company and not revoking a
Supplemental Release and Waiver of Claims, essentially identical to the release
and waiver set forth in Section 8 below.
4.
Employment Agreement:

(a)    I agree to abide by the confidentiality and non-compete provisions in the
attached Employment Agreement, signed by me, on December 23, 2003, as well as
the claw-back provisions in the Company’s Grant Agreements (for restricted
non-qualified stock options) that governed my stock options during my employment
and will govern my stock options during the Transition Period (collectively
“Prior Agreements”). In addition, during the period of the Transition Period, I
agree to remain available at reasonable times for consultation with the Company
with respect to transitional matters, including but not limited to resigning
from my role in EC Aviation as well as the boards of any Gentex subsidiaries and
other Gentex-related roles, including resigning

Page 1 of 5



--------------------------------------------------------------------------------






from or notifying any boards, groups, community organizations, etc. that any
future participation is not on behalf of the Company or related to my employment
by the Company, and to provide reasonable assistance in matters with which I was
involved prior to the Retirement Date, including but not limited to consultation
and assistance in connection with any investigations relating to period(s)
during which I was employed by the Company.
    (b)    I agree that I will protect Confidential Information, as defined
herein, and that I will never, directly or indirectly, use or disclose it unless
specifically authorized by Gentex. For the purposes of this Agreement,
“Confidential Information” means any and all information of or about or related
to the Company, its Affiliates (as defined below), and any of their respective
officers, directors, shareholders or employees that was acquired by me as a
result of my employment with the Company and is not generally available to the
public. Confidential Information also includes all information received by
Gentex or any of its Affiliates from customers or other third parties with any
understanding, express or implied, that the information would not be disclosed.
(c)    I agree that I will never disparage or criticize in any fashion,
directly, indirectly, or by implication, the Company, its Affiliates (as defined
herein), their business, their operations or management, their products, or
services or practices, or any of their respective officers, directors,
shareholders or past and present employees (each, a “Gentex Party” and
collectively, the “Gentex Parties”), and that I will not otherwise do or say
anything that could disrupt the good morale of any of the Gentex Parties or harm
the interests or reputation of any of the Gentex Parties, the Company or any of
its Affiliates. For the purposes of this Agreement, “Affiliates” means all
persons and entities directly or indirectly controlling, controlled by or under
common control with Gentex, whether control may be by management authority,
equity interest or otherwise. Executive Officers of the Company likewise will
not disparage or criticize me or my performance outside of the Company. This
provision shall not prohibit testimony relevant to any inquiry or request from a
court or government agency.
(d)    In consideration of the payments during the period of the Transition
Period, for a period of one (1) year following the end of the term of the
Transition Period (the “Restrictive Period”), except pursuant to prior
permission from the Company, I may not engage in competition with the Company on
my own behalf or work (as an employee, partner, agent, officer, director,
advisor, or consultant, or otherwise, and regardless of whether compensation is
received) for, engage in or acquire or invest in any business anywhere in the
world having assets in (or actively considering engagement in) businesses that
are in competition with the Company (“Restricted Businesses”).
(e)    During the Restrictive Period, I also may not in any manner solicit,
recruit or hire any Company employees, contractors, or customers of the Company
to cease to be employed by or otherwise do business with the Company or to
reduce the same, or to be employed by or otherwise do business with any
Restricted Business.
(f)    If any court determines that any of the provisions of subsections (d) and
(e) above are invalid or unenforceable, the remainder of such provisions shall
not be affected thereby and shall be given full effect without regard to the
invalid provisions. If any court construes any of the provisions of subsections
(d) and (e) to be unreasonable because of the duration of such provision or the
geographic or other scope thereof, such court shall have the power to reduce the
duration or restrict the geographic or other scope of such provisions and
enforce such provision as so reduced or restricted.
5.
Indemnification.

The Company shall indemnify me for causes of actions that arise from acts or
omissions that occurred during the time period while I was an employee of the
Company to the extent permitted by the Company’s By-Laws, as they may be amended
from time to time, and by applicable law, against all costs, charges and
expenses, including, without limitation, reasonable attorney’s fees, incurred or
sustained by me in connection with any action, suit or proceeding to which I:
(i) am made a party; (ii) am a recipient of a voluntary or involuntary request
for testimony by a court or governmental agency; or (iii) have received a
subpoena, by reason of having been an employee

Page 2 of 5



--------------------------------------------------------------------------------






of the Company. In such action, suit or proceeding, I shall be represented by
counsel selected by me and approved by the Company, wherein such approval is not
to be unreasonably withheld.
6.
Return of Company Documents and Other Property.

In signing this Agreement, I represent and warrant that I have returned to the
Company any and all documents, materials and information (whether in hardcopy,
on electronic media or otherwise) related to the business of the Company and its
Affiliates (whether present or otherwise), and all keys, access cards, credit
cards, computer hardware and software, telephones and telephone-related
equipment and all other property of the Company or any of its Affiliates in my
possession or control. Further, I agree that I will destroy or return to the
Company, on or before the Retirement Date, and that I will not retain, any copy
or derivation of any documents, materials or information (whether in hardcopy,
on electronic media or otherwise) of the Company or any of its Affiliates,
including without limitation copies or derivations of electronic mail
correspondence, and any documents provided to me as part of my role as Human
Resources Consultant. Further, I agree that I will not, while during the
Transition Period and following the Retirement Date, for any purpose, attempt to
access or use any computer or computer network or system of the Company or any
of its Affiliates, including without limitation the electronic mail system.
Further, I acknowledge that I have disclosed to Gentex all passwords necessary
or desirable to enable the Company to access all information which I have
password-protected on any computer equipment, network or system of Gentex or any
of its Affiliates. I have the option to request the retrieval of personal data
on company owned hard drives.
7.
Compliance Confirmation and Indemnification.

I represent and warrant that I have no knowledge, gained in my role as Senior
Vice President, named Executive Officer, and Section 16 Officer of the Company
or otherwise, of any regulatory violations, other illegal activity or other
wrongdoing by any Gentex Party.
8.
Release and Waiver of Claims.

(a)     In consideration of the payments and other compensation during the
Transition Period, to which I would not otherwise be entitled, on my own behalf
and that of my heirs, executors, administrators, beneficiaries, personal
representatives and assigns, I agree that this Agreement shall be in complete
and final settlement of any and all causes of action, rights, claims, charges,
complaints and grievances (collectively, “Claims”), whether known or unknown,
that I have had in the past, now have, or might now have, in any way related to,
connected with or arising out of my employment or its termination or pursuant to
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act,
the Age Discrimination in Employment Act, the Employee Retirement Income
Security Act, the fair employment practices, wage payment and wage and hour
statutes of the State of Michigan and any other state or states in which I have
provided services to Gentex and/or any other federal, state or local law,
regulation or other requirement, each as amended from time to time, including
without limitation my right to recover, directly or indirectly, all or part of
any penalty imposed on the Company or any of its Affiliates as a result of any
action brought by or on behalf of any federal, state or local government or by
me or on my behalf against the Company or any of its Affiliates, and I hereby
waive any and all such Claims and release and forever discharge the Company, its
Affiliates and all of their respective past, present and future officers,
directors, shareholders, employees, employee benefit plans, administrators,
trustees, agents, representatives, successors and assigns, and all others
connected with any of them, both individually and in their official capacities,
from any and all such Claims.
(b)    This Agreement, including the release and waiver of claims set forth in
this Section 8, creates legally binding obligations, and I understand that the
Company and its Affiliates have advised me to consult an attorney before signing
this Agreement. In signing this Agreement, I give Gentex and its Affiliates
assurance that I have signed it voluntarily and with a full understanding of its
terms; that I have had sufficient opportunity of at least twenty-one (21) days,
before signing this Agreement, to consider its terms and to consult with an
attorney, if I wished to

Page 3 of 5



--------------------------------------------------------------------------------






do so, or to consult with any other of those persons to whom reference is made
in Section 4(c) above; and that, in signing this Agreement, I have not relied on
any promises or representations, express or implied, that are not set forth
expressly in this Agreement.
9.
Medical Coverage / Cobra:

I understand that Gentex Corporation will fulfill its obligation to me by
providing me with the opportunity to subscribe to Gentex’s Group Medical Plan
costing me 102% of the monthly premium, payable in advance. This option will
occur after completing the Transition Period.
10.
Expense Reports:

I will complete an expense report for all outstanding receipts within the next
30 days.
11.
Acknowledgement:

I acknowledge I have been advised to consult with an attorney prior to signing
this Agreement that contains releases and waivers; I have been offered
twenty-one (21) days within which to consider the release, but may sign at any
time prior to the 21 days; I understand that the ADEA Release will not apply to
actions arising after the date this Release is signed; and I have seven (7) days
after signing this Release to revoke the ADEA Waiver, and this Agreement shall
not become effective and enforceable until that 7 day revocation period has
expired, and only if you do not timely revoke it by providing written notice to
Mr. Steve Downing, at the Company’s Zeeland, Michigan headquarters. 
12.
Future Visits to Gentex:

I understand that all future visits to the Company are subject to the Company’s
Visitor Policy.
13.
Miscellaneous.

(a)    This Agreement constitutes the entire agreement between me and the
Company and supersedes all prior and contemporaneous communications, agreements
and understandings with the Company, whether written or oral, with respect to my
employment, its termination and all related matters, excluding the
confidentiality and non-competition provisions of my Employment Agreement as
well as the claw-back provisions in the Company’s Grant Agreements (for
restricted non-qualified stock options), which shall remain in full force and
effect in accordance with their terms.
(b)    This Agreement may not be modified or amended, and no breach shall be
deemed to be waived, unless agreed to in writing by me and Mr. Steve Downing of
the Company or his expressly authorized designee. The captions and headings in
this Agreement are for convenience only, and in no way define or describe the
scope or content of any provision of this Agreement.
(c)    The obligation of Gentex to make payments to me or on my behalf under
this Agreement, and my right to retain the same, is expressly conditioned upon
my continued full performance of my obligations under this Agreement and any
Prior Agreements.
(d)    This is a Michigan contract and shall be governed and construed in
accordance with the laws of the State of Michigan, without regard to the
conflict of laws principles thereof. I agree to submit to the jurisdiction of
the courts of the State of Michigan in connection with any dispute arising out
of this Agreement.
(e)    I understand and agree that my agreement to not disparage the Company, as
set forth in Section 4(c), is a material provision of this Agreement and that
any breach of this obligation by me shall be a material breach of this
Agreement, and that the Company will be irreparably harmed by my violation of
this provision.
(f)    During and subsequent to the Transition Period, if I breach this
Agreement, the Company, with 30 days written notice, can terminate this
Agreement, if I do not rectify said breach within said 30 days. Such termination
shall include, but is not limited, to reimbursement to the Company of any and
all payment and other compensation I received under the terms of this Agreement
and the Company is not obligated to make or provide any future payments or
compensation to me.
(g)    This Agreement is the result of negotiations between Gentex and myself,
and neither the Company nor myself shall be deemed to be the drafter of the
Agreement, and it is to

Page 4 of 5



--------------------------------------------------------------------------------






be construed as if both the Company and myself drafted this Agreement jointly,
as opposed to being construed against the Company for drafting one or more
provisions of this Agreement.
(h)    This Agreement may be executed in identical counterparts, each of which
shall constitute an original of this Agreement. Electronic signatures provided
through facsimile, e-mail, or otherwise shall be deemed sufficient as original
signatures.
(i)    Any part, term, or provision of this Agreement found to be illegal or in
conflict with any valid controlling law of any applicable jurisdiction, shall be
ineffective as to such jurisdiction without invalidating the remaining
provisions of this Agreement, or if possible, shall be replaced with a provision
that most closely reflects the original intent of the Company and myself, and
the validity, legality, and enforceability of the remaining provisions shall not
in any way be affected or impaired thereby.
14.
Signature:

I understand the following in regards to signing this agreement.
a.
If I sign this document at the time it is provided to me, I need to do nothing
further; my pay and benefits will continue through the length of the defined
Transition Period.

b.
If the signed agreement is returned to the Company’s Zeeland Headquarters
postmarked no later than one week from the date it was issued to me (see the top
of this document), my pay and benefits will continue through the length of the
period of the Transition Period.

c.
If the signed agreement is returned to Gentex Zeeland Headquarters postmarked
later than one week from the date it was issued to me, my severance pay and
benefits will stop until the signed agreement is received if within 21 days of
the date it was issued.  Full severance benefits will be paid but delayed, if I
sign and postmark within the 21 days.

d.
If the agreement is not returned within a 21 day period of the date it was
issued, this Retirement Agreement and payments are no longer available to me.



The foregoing is acknowledged and agreed as of the date first written above.


Signed: /s/ Bruce Los     Date: 06/16/14
Bruce Los






Signed: /s/ Steve Downing     Date: 06/16/14
Steve Downing
Gentex Corporation
Chief Financial Officer
Vice President of Finance

Page 5 of 5

